Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 1 of 24




                Exhibit 1 -
              Pye Declaration
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 2 of 24
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 3 of 24
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 4 of 24
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 5 of 24




                   Exhibit A -
                   Complaints
                 Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 6 of 24


                                                                                           Brian Pye <pyebrian@gmail.com>



Very concerned parent
Parkstone Board <parkstoneboard@gmail.com>                                                       Mon, Aug 24, 2020 at 7:16 PM
To: Parkstone Board <parkstoneboard@gmail.com>



 ---------- Forwarded message ---------
 From: Derek Keller <derekbkeller@gmail.com>
 Date: Wed, Jul 15, 2020 at 7:46 PM
 Subject: Very concerned parent
 To: <parkstoneboard@gmail.com>


 Dear Parkstone Board,

 I hope this note finds everyone well. I certainly don’t mean to be a pesky neighbor, but I’ve encountered a dangerous
 situation now 10+ times in just the last few weeks with my little 2 and 4 year old children on Real Catorce Drive, right
 between the green belt entrance and the stop sign (see attached images). Every day, as I walk with my children in the
 morning and in the afternoon, I’m noticing the same, oversized trucks and SUVs parked in the same place for well over
 the allowed 12 hour period. Not only is this a neighborhood violation, but this is becoming an increasingly greater risk for
 myself and my neighbors that also have small children and try to enjoy the sidewalk, the greenbelt, and the roadway
 itself.

 As you can see from the attached image, this is just a snapshot of the vehicles that are never moving. You’ll also see my
 tiny little 2 year old son on a scooter. We try to keep him on the sidewalk, where he normally stays, but both he and my 4
 year old are at an age where they unpredictably run in different directions, and with 8-10 cars on the street for all hours of
 nearly every day, this region becomes extremely dangerous as passing cars must pass through a narrow path with no
 peripheral vision and little children become dramatically at risk of being hit - both by the passing cars, but also the fleets
 of bikes that leave the greenbelt each morning. This is the only road section in the entire area that has this volume of cars
 parked on the street, and parked for longer than the allotted 12 hour period. This parking and traffic volume has
 dramatically altered the character of the neighborhood for us a family that moved here specifically for a safe environment
 in a gated, cul-de-sac street where we were confident our children would be able to play care free without risk of passing
 traffic, and especially these dangerous conditions between the green belt path and the stop sign.

 My biggest fear is that something will have to tragically happen to my children or someone’s else’s children in the
 dangerous zone before the rules and laws are finally enforced, without exception. I’m pleading with the board to please
 help resolve this situation.

 My very sincerest thank you for all you as members of the board have done and continue to do for our fellow neighbors.

 Derek & Dayanne Keller

 --
 Derek Keller
 208.859.6197




                                                                                                             HOA 000290
             Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 7 of 24
HOA 000291
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 8 of 24




                                                              HOA 000292
                       Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 9 of 24

                                                                                                                                 Brian Pye <pyebrian@gmail.com>



letter to Parkstone Board
Jennifer Laessig <jenlaessig@yahoo.com>                                                                                                Sun, Nov 15, 2020 at 11:44 AM
To: "pyebrian@gmail.com" <pyebrian@gmail.com>

 Hi Brian,

 First of all, thank you for your continued effort on behalf of our community. We recognize that your role as a representative of our community has been much
 more demanding than expected, and we appreciate all that you do.

 Matt and I have lived in this neighborhood since 2012, and have noticed some unfortunate changes recently that we would like to convey to the board. We
 would appreciate it if you would pass along our concerns, listed below.



 Dear Parkstone HOA Board Members,

 We (Matt and Jennifer Laessig) are extremely grateful for the relentless effort that the board members and HOA representatives have contributed over the
 years that we have lived in this community. We have been impressed by the professionalism and level of involvement that the Parkstone HOA board has
 shown since we first moved here in 2012, and we believe strongly the attention the board has given our neighborhood concerns has benefitted the community
 enormously. The Parkstone HOA board is more than symbolic--it has maintained a vital sense of community and cooperation, safe streets, and attractive
 common areas and properties. We appreciate that the board has worked hard to maintain the ambience of our neighborhood by managing everything from
 functional security gates to HOA rule violations, and that it has actively enforced the covenants and guidelines that we agreed to when moving into the
 neighborhood.

 Until recently, we felt that all neighborhood members were abiding by our mutually agreed upon guidelines and implicit courtesies. Unfortunately, we have
 noticed significant changes in traffic flow and street parking that we feel should be brought to the board's attention in the hopes that they can be remedied.
 First, we have seen a substantial uptick in the volume of traffic coming and going in the neighborhood recently, much of which is from cars and drivers
 unfamiliar to us. As this neighborhood has always had very low turnover, we're surprised at this recent turn of events. While we feel that this is a very
 welcoming neighborhood to all newcomers, including shorter term renters, we also believe that residents that do not know the community may be less aware
 of the children, pets and elderly neighbors who frequently walk the sidewa ks, play and ride bikes in the streets, and get on and off of school buses.

 Additionally, as we have recently adopted a dog, we have been walking through the neighborhood daily, and have seen a distressing pattern of parking on
 Real Catorce Drive near the intersection of Real Catorce Drive and Preservation Cove. There are frequently, if not always, cars parked on both sides of the
 street, creating a narrow passage for traffic, and an obstacle to clear line of sight. There is also a high volume of delivery drivers of grocery stores, restaurants
 and the like making deliveries at 2105 Real Catorce Drive day and night. These drivers are often unfamiliar with the neighborhood, and are distracted by trying
 to find the delivery address. We have witnessed many incidents of careless, reckless and distracted driving around this property, and are genuinely
 disappointed that this is allowed to take place given the very specific rules set by the HOA, and mutual courtesy given by Parkstone residents.

 We would appreciate your attention to these issues, and hope that you will be able to find a way to restore the safety and security of the neighborhood before
 an accident or injury takes place. As always, we are extremely grateful for your effort in maintaining the safety of Parkstone.

 Sincerely,

 Matt and Jennifer Laessig




                                                                                                                                            HOA 000346
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 10 of 24




                                                             HOA 000347
                Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 11 of 24


                                                                                   Chris Copeland <chris@cope360.com>



Cars on street violating HOA rules
2 messages

John Shaw <shawjz7777@gmail.com>                                                                 Fri, Nov 15, 2019 at 2:42 PM
To: Parkstone Poa <parkstoneboard@gmail.com>

 Hey there

 There are 4 cars parked on the street from at least 10am. They are in violation of HOA rules.




                                                                                                         HOA 000274
         Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 12 of 24




Thanks
                                                                       HOA 000275
                    Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 13 of 24

 John
 --
 Thanks

 John Shaw
 9176808610


Brian Pye <pyebrian@gmail.com>                                              Fri, Nov 15, 2019 at 3:10 PM
To: John Shaw <shawjz7777@gmail.com>
Cc: Parkstone Poa <parkstoneboard@gmail.com>

 Thanks John, we're actively working on addressing this.
 [Quoted text hidden]




                                                                                    HOA 000276
                    Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 14 of 24


                                                                                     Chris Copeland <chris@cope360.com>



Speeding Vehicles
4 messages

Shambhu Suman <shambhus@gmail.com>                                                                Thu, Mar 5, 2020 at 5:18 PM
To: Parkstone Poa <parkstoneboard@gmail.com>, parkstoneviolations@gmail.com

 My daughter got off the school bus today and before she crossed over to walk to home, she luckily yielded to a white jeep in
 a huge rush. I witnessed all this.

 The white jeep - parked in the driveway of sober house. I wonder how many exceptions is a sober house vehicle entitled to
 before they run over someone innocent.

 I did take the picture of the license plate of the jeep.

 thanks
 **Shambhu:214-995-0719**




                                             IMG_6494.HEIC
                                             1320K




Brian Pye <pyebrian@gmail.com>                                                                    Thu, Mar 5, 2020 at 5:22 PM
To: Shambhu Suman <shambhus@gmail.com>
Cc: Parkstone Poa <parkstoneboard@gmail.com>, parkstoneviolations@gmail.com

 Did the Jeep pass the school bus while it had its stop sign out?
 [Quoted text hidden]



Shambhu Suman <shambhus@gmail.com>                                                                Thu, Mar 5, 2020 at 5:24 PM
To: Brian Pye <pyebrian@gmail.com>
Cc: Parkstone Poa <parkstoneboard@gmail.com>, parkstoneviolations@gmail.com

 No.
 [Quoted text hidden]
 --

 **Shambhu:214-995-0719**


Chris Copeland <chris@cope360.com>                                                     Thu, Mar 5, 2020 at 5:26 PM
To: Shambhu Suman <shambhus@gmail.com>
Cc: Brian Pye <pyebrian@gmail.com>, Parkstone Poa <parkstoneboard@gmail.com>, parkstoneviolations@gmail.com

 Shambhu, I think the best course of action is for you to report this to the manager so that she can take action.
 [Quoted text hidden]




                                                                                                            HOA 000279
    Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 15 of 24




To Whom it May Concern:

This letter expresses issues with having a commercial living facility (Harmony House) in a
residentially zoned community.

When we moved here from Boston, we moved from an area that was zoned for commercial real
estate. We were in a high-rise apartment building and even had a soup kitchen next door where
we often donated our time and food.

When we moved to our quiet subdivision in Austin (Parkstone) we read the Home Owner
Association rules and regulations and saw that it wasn’t zoned for hospitals, AirBNB, short term
rentals, restaurants, libraries, bed & breakfasts, fraternities, etc.

It was a community of single-family homes with a gate to protect the children from traffic. This
was perfect for our two small daughters and us. The non-commercial aspect of the community
was one of the main reasons we bought our home in this community (Parkstone).

My issue over having a commercial property in Parkstone is:

    1. It has dramatically increased the traffic on the streets making it less safe for our
       daughters to ride their bikes, scooters, etc. I actually witnessed first hand them almost
       getting hit by a car this week.
    2. The heavy traffic also puts additional wear and tear on the gate so the gate is braking
       more often. When the gate brakes it has to be left open which means cars aren’t being
       slowed when they enter the subdivision. The cars and trucks are coming in at high
       speeds right by houses with children on their bikes, roller skates, and scooters.
    3. The excess use and wear on the common grounds, gate, and streets is an extra cost to
       all of the homeowners. The average home here only has 3 individuals and 2 cars not 12
       individuals and 12 cars with guests.
    4. Just writing this letter is an additional burden I didn’t sign up for when buying this home,
       let alone the sleepless nights my wife has endured worrying about the safety of our
       children. We were sleeping great before a for profit commercial property was plopped
       just down our street.
    5. Having 8 cars on the street and parked on both sides of the street forces the road in
       front of the commercial property to a single lane, which is very dangerous and is also
       across from a bus stop. It dramatically limits site lines. These cars are often blocking a
       greenbelt entrance and exit so more traffic incidents are likely to occur as cars have a
       more difficult time seeing joggers, bikes, and strollers exiting the greenbelt. This is also
       in violation of the HOA.
    6. The increased traffic is dangerous and noisy - as well as the noise from 12 adult males
       makes the community less enjoyable to live in.
    7. It gives more people access to the gate code which makes it less safe for our children–
       and the constant turnover is an extra burden of having to change the gate code and
       then remember the new code for all home owners.
    8. The constant change of individuals isn’t good for our community – the average stay is
       only 7 months. It introduces a host of strangers where my daughters no longer feel safe
       to walk or ride their bikes in the neighborhood since we and their schoolteachers have
       drilled into them to avoid strangers. Adult males account for over 80% of violent crime.
       This commercial property only houses adult males.




                                                                                             HOA 000284
    Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 16 of 24




    9. Imagine if you are the judge and the next day 12 cars are parked constantly in front of
       your house – and now you have 12 strangers that are constantly turning over entereing
       and existing a house right next to you, this is an unnecessary burden you didn’t sign up
       for.

If a McDonald’s, Hospital, Library, Fraternity, Motel, Bed & Breakfast, etc. isn’t zoned for
Parkstone why can a for profit business can take advantage of an apparent loop hole?

This is a direct quote from the founder and CEO of Harmony House, Daniel Ragette, in the Austin
Statesman:

“One thing we forget about in sober living is that we’re really in the real estate business,”
Ragette said. … at the end of the day, we’re providing housing and we have a right to the
housing of our choice.”

They certainly have the right to the housing of their choice in places that are zoned for small
hotels or fraternity houses like this. They are a for profit business that is taking advantage of a
loophole at the expense of this small community.

In our old community in Boston I gladly welcomed hospitals, libraries, sober living facilities, small
hotels, etc. because it was zoned for it. When we lived in downtown Austin the first year we
moved here we also welcomed such facilities – we loved living next door to the library and the
gym. The area was zoned for it.

Parkstone isn’t zoned for commercial housing and I’m concerned that a For Profit Real Estate
business, taking advantage of a loop hole, might cause a terrible accident to occur here – to
children of the community - it’s the law of numbers and this is a residential area, not a
commercial one.

Sincerely, Erik Qualman




                                                                                                HOA 000285
                    Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 17 of 24


                                                                                        Chris Copeland <chris@cope360.com>



2105 Real Catorce
3 messages

Jennifer McGrew <jennifer.mcgrew@gmail.com>                                                           Sun, Jul 26, 2020 at 1:06 PM
Reply-To: jennifer.mcgrew@gmail.com
To: Parkstone Poa <parkstoneboard@gmail.com>

 Parkstone Board,

 I'm writing because I remain frustrated with the number of vehicles and resulting traffic from the residents (and visitors) at
 2105 Real Catorce and how that has impacted the nature of the neighborhood and the other residents' use of the
 neighborhood.

 There are often many vehicles parked on both sides of the street outside of the sober house (even when the driveway
 remains empty or with only a car or two in it), causing the remaining amount of road on which to drive past the house (to
 get to my house) to be very narrow. They also park in front of my house and on the street across from my house. Many of
 these vehicles are large SUVs or trucks, compounding the space issue.

 Additionally, there are vehicles parking and leaving throughout the day and into the night. In the evening/at night in
 particular, it is distracting to see vehicle lights shining through our windows multiple times a night, every night. The tail
 lights from vehicles going in and out of the driveway shine into the window of my 4-year-old son's bedroom.

 When we moved to this neighborhood, a large part of the appeal was that a neighborhood of single-family homes on a
 street ending in a cul-de-sac would mean less vehicle traffic, so my kids (currently age 4 and 7) could play outside, could
 learn to ride their bikes on the street outside my home, and could otherwise be safer playing outside than they would on a
 street in a more dense neighborhood or in front of a house that wasn't near the end of a cul-de- sac.

 Since the home at 2105 Real Catorce has started operating as a sober living residence, the sharp increase of traffic from
 the residents and visitors at that house (not only parking in front of or across the street from the house or in its driveway,
 as well as parking in front of my house and across from it, but traffic from residents/visitors driving past my house into the
 cul-de-sac to turn around then park in front of the sober house or my house), it is no longer safe for my kids to practice
 riding their bikes on the street or play in either of the cul de sacs near our home because of the additional traffic.

 -Jennifer


Chris Copeland <chris@cope360.com>                                                                   Mon, Jul 27, 2020 at 8:51 AM
To: Jennifer McGrew <jennifer.mcgrew@gmail.com>
Cc: Parkstone Poa <parkstoneboard@gmail.com>

 Hi Jennifer, thanks for your note. The board is continuing to work to resolve the issue.

 Chris
 [Quoted text hidden]




                                                                                                                HOA 000286
                Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 18 of 24


                                                                                      Brian Pye <pyebrian@gmail.com>



Noise and cars
John Shaw <shawjz7777@gmail.com>                                                             Sun, Jul 12, 2020 at 7:34 PM
To: Parkstone Poa <parkstoneboard@gmail.com>

 Hey Parkstone HOA

 We wanted to write to you again about the amount of cars and noise that is generated at the new neighborhood 12 bed
 rental property. My daughter who has diagnosed ADHD is scared to play Shubas house which is next door due to the
 property. This overall increase in traffic isn’t something that the neighborhood was designed to accommodate. Can we
 request that the neighbors park in the driveway and not on the street?

 Thanks

 John and Lori Shaw
 --
 Thanks

 John Shaw
 9176808610




                                                                                                      HOA 000112
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 19 of 24




               Exhibit B -
           By-law amendment
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 20 of 24




                                                             HOA 000357
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 21 of 24




                                                             HOA 000358
Case 1:20-cv-00486-XR Document 45-1 Filed 02/12/21 Page 22 of 24




            Exhibit C -
         Prior fine letters;
       Parkstone’s Exhibit 17
         admitted at trial.
Case
Case1:20-cv-00486-XR
     1:19-cv-01034-XR Document
                      Document45-1
                               22-16Filed
                                      Filed
                                          02/12/21
                                            01/07/20Page
                                                     Page231of
                                                             of24
                                                                2




                                                                    17
                                                              20-50185.1379
Case
Case1:20-cv-00486-XR
     1:19-cv-01034-XR Document
                      Document45-1
                               22-16Filed
                                      Filed
                                          02/12/21
                                            01/07/20Page
                                                     Page242of
                                                             of24
                                                                2




                                                               20-50185.1380
